Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-8 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the examiners knowledge does not suggest or render obvious a film-shaping firing material, particularly characterized by, tensile elasticity of the film-shaped firing material at 60oC as measured before being fired is in a range of 4.0 to 10.0 MPa, a breaking elongation thereof 60oC as measured before being fired is 500% or greater and a mass ratio of the sinterable metal particles to the binder component is the film-shaped firing material is in a range of 50:1 to 1:1, as detailed in claim 1.  Claims 2-8 depends from claim 1.

The closest prior art of record, Shin et al. (US PGPub 2014/00159229, hereinafter referred to as “Shin”) teaches, in figure 1 and corresponding text, a film-shaped firing material, comprising: sinterable metal particles ([0086]); and a binder component, wherein a content of the sinterable metal particles is in a range of 15% to 98% by mass, a content of the binder component is in a range of 2% to 50% by mass, a tensile elasticity of the film-shaped firing material at 60.degree. C. is in a range of 4.0 to 10.0 MPa, and a breaking elongation thereof at 60.degree. C. is 500% or greater (figure 3; [0047-0067]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        November 4, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896